                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                             Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

      Defendants.
________________________________________________________________________

      DEFENDANTS’ PROPOSED FINDINGS OF FACT IN SUPPORT OF
                         SUMMARY JUDGMENT
________________________________________________________________________

       Defendants, Sheriff Joseph Konrath and Sergeant Cameron Klump, by and

through their attorneys, hereby submit the following Proposed Facts in Support of

Defendants’ Motion for Summary Judgment:

       1.      In March 2020, the Westfield School District took approximately 100

students, teachers, and chaperones on this trip. (Dec. of Sopha, ¶ 19.)

       2.      While Ms. Cohoon and her classmates were in Florida, states, counties,

and municipalities around the country began enacting various orders limiting public

gatherings and requiring the closure of non-essential businesses due to the emerging

COVID-19 pandemic. (See Dkt. No. 1, ¶ 11; see also Dec. of Mills, Ex. 5 (Emergency

Order # 12 “Safer at Home Order”); Dec. of Ezell, ¶ 6.)

       3.      Before the School District’s trip, the Director of Marquette County’s

Health Department, Jayme Sopha, and Marquette County Public Health Nurse Allison

Davey met with School District Superintendent Robert Meicher and School District

                                             1
Nurse Wollert to discuss the public health issues in taking the trip regarding COVID-19,

including states that were facing community spread issues at the time, quarantine

requirements, or no-travel recommendations. (Dec. of Sopha, ¶ 20.)

       4.      The School District decided to proceed with the bus trip to Florida, during

which states increased their responses to the spreading virus, including issuing stay-at-

home orders and no-travel recommendations. (Dec. of Sopha, ¶ 20.)

       5.      Local public health departments like Marquette County’s Health

Department have close working relationships with the Wisconsin Bureau of

Communicable Disease and the Wisconsin Lab of Hygiene. (Dec. of Sopha, ¶ 6.)

       6.      It is State Protocol that the Health Department is notified of diagnosis and

testing of Category 1 diseases immediately upon identification. (Dec. of Davey, ¶ 3).

       7.      COVID-19 is a Category 1 disease, meaning under Wisconsin Department

of Health Services Administrative Codes, a diagnosis of COVID-19 must be reported

immediately to the local health officer. (Dec. of Davey, ¶ 3).

       8.      These state agencies have issued guidelines to local public health

departments to respond to the COVID-19 crisis. (Dec. of Sopha, ¶ 6.)

       9.      The most widely used laboratory test for the virus is the PCR test, which

stands for Polymerase Chain Reaction. (Dec. of Sopha, ¶ 7).

       10.     State officials from the Bureau of Communicable Disease and Wisconsin

State Lab of Hygiene have stated to local health departments the PCR test yields a high

degree accuracy rate. (Dec. of Sopha, ¶ 7).




                                              2
       11.      Recent data from the state shows that of 49,660 COVID-19 tests, 4,346

returned positive, meaning 8.7% of tests administered to (likely symptomatic) cases

returned as positive. (Dec. of Sopha, ¶ 8).

       12.      Failures of the PCR test are generally attributable to three circumstances:

using an improper testing method, improper storage or shipping methods, or testing

outside of the infectious period. (Dec. of Sopha, ¶ 9).

       13.      An improper testing method under the PCR test means the biological

sample taken from the tested subject was insufficient to test. (Dec. of Sopha, ¶ 10).

       14.      An insufficient sample could be due to an unsuccessful Nasopharyngeal

Swab that is necessary for the test. (Dec. of Sopha, ¶ 10).

       15.      The Nasopharyngeal Swab can be physically uncomfortable for the tested

individual, and is thus at times difficult for the individual to complete at times. (Dec. of

Sopha, ¶ 10).

       16.      Regardless of the reason why a sample is insufficient, an insufficient

sample yields no results to the test, meaning neither a positive nor negative result is

obtained. (Dec. of Sopha, ¶ 10).

       17.      Re-testing a sufficient sample is the only way the test will yield a positive

or negative result. (Dec. of Sopha, ¶ 10).

       18.      The state notifies local health departments if a COVID-19 testing sample

is inadequate, or, when the sample was sufficient, the positive or negative result of the

test. (Dec. of Sopha, ¶ 11).




                                              3
       19.      Improper storage or shipping methods means that the collected sample

was not stored in the correct transfer media, was not kept adequately cool, or was not

received by the lab within the required timeframe. (Dec. of Sopha, ¶ 12).

       20.      In cases of improper storage or shipping, the lab indicates that the sample

was not tested due to these factors. (Dec. of Sopha, ¶ 12).

       21.      The testing period for COVID-19 is during the infectious period. (Dec. of

Sopha, ¶ 13).

       22.      When a citizen tests positive for COVID-19, the County Health

Department is notified of that result through the state’s reporting system, the Wisconsin

Electronic Disease Surveillance System. (Dec. of Sopha, ¶ 18).

       23.      Based upon data to date, a person becomes infectious about 48 hours

before they develop symptoms and remain infectious until they have been symptom free

for the past 72 hours, without the aid of medication. (Dec. of Sopha, ¶ 13).

       24.      If a person has COVID-19 and is experiencing symptoms, they are

shedding the virus regardless of the medical treatment received. (Dec. of Sopha, ¶ 13).

       25.      This data and infectious period criteria means the person will test positive

for the virus with a significant degree of certainty within the infectious period, including

when they are symptomatic. (Dec. of Sopha, ¶ 13).

       26.      If the person is tested outside this infectious period, they are

asymptomatic. (Dec. of Sopha, ¶ 14).

       27.      If the person is tested outside this infectious period, confirmation of the

disease is unlikely. (Dec. of Sopha, ¶ 15).




                                              4
       28.     Diagnosing the virus without testing is not recommended by the state

agencies because the symptoms of COVID-19 have continually changed over the last

month and a half. (Dec. of Sopha, ¶ 16).

       29.     Original symptoms for COVID-19 were identified as fever, cough, and

shortness of breath. (Dec. of Sopha, ¶ 16).

       30.     These original symptoms of COVID-19 were also characteristic of the

common cold, pneumonia, and influenza, to name a few other illnesses. (Dec. of Sopha, ¶

16).

       31.     Symptoms of COVID-19 have expanded to include gastrointestinal

symptoms like nausea, vomiting, and diarrhea, as well as loss of taste, smell, and other

symptoms. (Dec. of Sopha, ¶ 16).

       32.     These expanded symptoms of COVID-19 are also found in cases of food

poisoning, allergies, or the common cold. (Dec. of Sopha, ¶ 16).

       33.     Accordingly, anyone experiencing the original or expanded symptoms of

COVID-19 could be incorrectly diagnosed as having COVID-19 without proper testing.

(Dec. of Sopha, ¶ 16).

       34.     The state guidelines do not require investigation by local health

departments without a confirmed positive test. (Dec. of Sopha, ¶ 16).

       35.     When a citizen tests positive for COVID-19, the County Health

Department is notified of that result through the state’s reporting system, the Wisconsin

Electronic Disease Surveillance System. (Dec. of Sopha, ¶ 11, 18.)

       36.     On March 25, 2020, Marquette County Public Health Nurse Davey

received an email from the Westfield School District nurse, Nicole Wollert, stating that



                                              5
the school district had learned in the past week from a mother of a Marquette County

student that her daughter had contracted COVID-19 while on the recent band trip to

Florida and that the student was now in a hospital and may be placed on a “respirator.”

(Dec. of Davey, ¶ 2.)

       37.     In this email, Nurse Wollert asked Nurse Davey if there were any

confirmed cases of COVID-19 in Marquette County. (Dec. of Davey, ¶ 2.)

       38.     Nurse Davey called Nurse Wollert and advised her that the Department

had not received any notice through the Wisconsin Electronic Disease Surveillance

System and that there were no confirmed cases of COVID-19 in the County at that time.

(Dec. of Davey, ¶ 3.)

       39.     Nevertheless, Nurse Davey requested contact information for the student’s

family so that she could reach out to the family, ask how the student was doing, and offer

the County’s assistance. (Dec. of Davey, ¶ 3.)

       40.     This was the County Health Department’s standard protocol regarding

potential threats of communicable diseases. (Dec. of Davey, ¶ 3.)

       41.     Nurse Davey called Ms. Cohoon’s mother, Mrs. Angela Cohoon, later on

March 25, 2020. Mrs. Cohoon stated in this conversation that they had taken Ms. Cohoon

to the emergency room at Divine Savior Hospital. (Dec. of Davey, ¶ 4.)

       42.     Nurse Davey then called the Divine Savior emergency room and spoke

with a nurse, named Lindsey, who confirmed that Ms. Cohoon was in the emergency

room and was most likely going to be tested for COVID-19 and transferred to the

children’s hospital at UW-Madison. (Dec. of Davey, ¶ 6.)




                                            6
       43.     During the morning of March 26, 2020, the Marquette County Health

Department received notification through the state’s reporting system that Ms. Cohoon

had been tested for COVID-19 and that her test was negative. (Dec. of Davey, ¶ 9; Dec.

of Sopha, ¶ 29.)

       44.     Nurse Davey then advised Nurse Wollert on March 26th that there were

still no confirmed cases of COVID-19 in Marquette County. (Dec. of Davey, ¶ 10.)

       45.     Later on March 26, 2020, the Westfield School District’s superintendent,

Robert Meicher, contacted Nurse Davey advising of a social media post by Ms. Cohoon

stating that she had COVID-19 and asked Nurse Davey whether there were any

confirmed COVID-19 cases in Marquette County. (Dec. of Davey, ¶11.)

       46.     Nurse Davey advised Mr. Meicher that there were no confirmed cases and

that the School District would be notified of any confirmed cases through the County’s

Emergency Operation Center. (Dec. of Davey, ¶11.)

       47.     The Emergency Operation Center is a Marquette County system

implemented to deal with the County’s coordinated response to the spreading virus

operationally across County departments. Health Department Director Jayme Sopha is in

charge, with different tasks delegated to different County officials. (Dec. of Davey, ¶ 12.)

       48.     Leading up to and after the School District’s trip, the County Health

Department received telephone calls from concerned citizens in the community who were

supposed to go on the trip and other community members who were concerned about

their fellow citizens taking the trip under the then-current health circumstances. (Dec. of

Sopha, ¶ 21; Dec. of Davey, ¶13.)




                                             7
       49.     After Ms. Cohoon’s posting on social media, the Health Department

received phone calls from other parents and concerned citizens regarding Ms. Cohoon’s

social media postings about having COVID-19. (Dec. of Davey, ¶ 13.)

       50.     Marquette County has a population of approximately 15,200. The

County’s Health Department has a staff of approximately eight employees, all of whom

have had to devote most of their daily tasks to responding to COVID-19, including policy

making, documentation for incident command, tracking financial data, disclosing public

information, responding to issues from public business, contact tracing, and responding to

individual citizens’ issues and concerns. (Dec. of Sopha, ¶ 4.)

       51.     As a result of the concern created by Ms. Cohoon’s claim that she had

tested positive for COVID-19, Heath Department resources were shifted away from other

day to day tasks of dealing with COVID-19 issues and other public health issues to

responding to these numerous calls. (Dec. of Davey, ¶ 13.)

       52.     The Health Department, including Nurse Davey, had received telephone

calls from other parents and concerned citizens regarding Amyiah Cohoon’s social media

postings about having COVID-19. (Dec. of Davey, ¶ 13).

       53.     Health Department officials explained to the concerned citizens that there

were no confirmed cases of COVID-19 in the County and tried to alleviate their concerns

and fear about the positive COVID-19 that Ms. Cohoon’s social media posting portrayed.

(Dec. of Davey, ¶ 13.)

       54.     However, the Department’s attempts to alleviate concerns did not appear

to be able to keep pace with the growing disturbance and concern within the community.

(Dec. of Davey, ¶ 13.)



                                             8
       55.      The Health Department was also made aware by Nurse Wollert that the

School District had been receiving numerous telephone call from concerned citizens and

parents regarding Amyiah Cohoon’s social media postings about having COVID-19,

expressing increased concern and fear about the potential positive COVID-19 case.. (Dec.

of Davey, ¶ 13-14.)

       56.      Director Sopha discussed with Health Department staff the option of

contacting the Sheriff’s Department to request assistance in dealing with the increasing

unrest and fear in the community regarding Ms. Cohoon’s claim of a positive COVID-19

case. (Dec. of Sopha, ¶ 25; Dec. of Davey, ¶ 17.)

       57.      After learning of the increasing telephone calls to the School District and

County Health Department from concerned citizens and people who went on the band

trip, Director Sopha contacted Marquette County Sheriff Joseph Konrath to forewarn him

that there appeared to be increasing concern or unrest in the community regarding a

potential positive COVID-19 case, even though there were no confirmed cases. (Dec. of

Sopha, ¶ 23.)

       58.      Sheriff Konrath and Director Sopha discussed possible options for

responding to the escalating situation. (Dec. of Sopha, ¶ 24.)

       59.      As part of their conversation about the unfolding events, Sheriff Konrath

and Director Sopha discussed a nearby community’s response to a citizen’s false claim of

having tested positive for COVID-19 that had been recently covered in the media. (Dec.

of Sopha, ¶ 24.)

       60.      The incident occurred in Lodi, a city in neighboring Columbia County.

The Lodi citizen posted on social media that she was diagnosed with COVID-19, even



                                             9
though she had not, which led other local citizens to contact government officials about

the threat and resulted in a local business not allowing its employees to report to work, all

allegedly because of the false claim. (Dec. of Sopha, ¶ 24.)

       61.     The Lodi Police Department had recommended that the citizen be charged

with disorderly conduct as a result of the false claim. (Dec. of Sopha, ¶ 24, Ex. 4.)

       62.     As Director and Health Officer of the Health Department, Director

Sopha’s biggest concern during this COVID-19 crisis has been maximizing the Health

Department’s ability to prevent the spread of the virus and to effectively respond to the

community’s needs. (Dec. of Sopha, ¶ 26.)

       63.     False reporting of COVID-19, like Ms. Cohoon’s social media posting,

caused an unnecessary disturbance and additional mental distress and panic in the

community. (Dec. of Sopha, ¶ 26.)

       64.     After careful consideration and discussions with Health Department staff

and the Sheriff, Director Sopha determined that contacting the Sheriff’s Department may

be an option in their efforts to present accurate information on the virus to the community

and may allow the Health Department to continue to respond to the community’s needs

as effectively as possible. (Dec. of Sopha, ¶ 25.)

       65.     A positive test result of COVID-19 for Amyiah Cohoon would have

required contacting each of the people who were on the band trip to screen for their

symptoms. (Dec. of Sopha, ¶ 27).

       66.     A positive test result of COVID-19 for Amyiah Cohoon would have

required the County Health Department to advise each person on the band trip to




                                             10
quarantine themselves at home for 14 days, including being off from work in critical

positions within the community, such as healthcare. (Dec. of Sopha, ¶ 27).

       67.     A positive test result of COVID-19 for Amyiah Cohoon would have

required the County Health Department to check-in with each person by phone twice a

day to screen for symptoms. (Dec. of Sopha, ¶ 27).

       68.     A positive test result of COVID-19 for Amyiah Cohoon would have

required the County Health Department to ensure those who reported symptoms to be

referred for testing for COVID-19. (Dec. of Sopha, ¶ 27).

       69.     If symptoms or positive tests occurred, each person who tested positive

would have been interviewed by the Health Department for contact tracing – they would

have been asked who they had had recent contact with, and for contact information for

those people so the County could follow up with them as well. (Dec. of Sopha, ¶ 27).

       70.     In order to respond to a positive diagnosis of COVID-19 of Amyiah

Cohoon, the County began to plan, in coordination with other County officials, for

resource requirements, including pulling other County employees, including from the

Human Services and Zoning Departments, into the Health Department’s efforts, as well

as summoning on-call EMTs to assist with contact-tracing. (Dec. of Sopha, ¶ 28).

       71.     New staff brought in for the Health Department’s response to a positive

COVID-19 diagnosis would have had to be trained on confidentiality and screening

policies and procedures. (Dec. of Sopha, ¶ 28).

       72.     Increased civil unrest in the community about a false positive test added to

the significant strain on resources within the Marquette County Health Department in its

efforts of responding to the virus. (Dec. of Sopha, ¶ 30).



                                             11
       73.      Staff resources were diverted to responding to community concerns about

Amyiah’s social media postings and claim of having COVID-19. (Dec. of Sopha, ¶ 30).

       74.      These diverted resources hinder the Department’s ability to attempt to

respond to the changing circumstances of the virus. (Dec. of Sopha, ¶ 30).

       75.      Around 5:30 p.m. on March 27, 2020, Nurse Davey received a telephone

call from School District Nurse Wollert and learned that parents of students continued to

call the School District regarding Amyiah’s social media postings regarding being

positive for COVID-19. (Dec. of Davey, ¶ 14).

       76.      Nurse Wollert emailed Nurse Davey a copy of Amyiah Cohoon’s latest

social media posting in which she stated she was “finally home after being hospitalized

for a day and a half. [She was] still on breathing treatment but ha[d] beaten the corona

virus. Stay home and be safe.” (Dec. of Davey, ¶ 14).

       77.      The posting forwarded by Nurse Wollert included a photograph of

Amyiah Cohoon in a hospital gown, on a hospital bed, with a breathing mask on. (Dec. of

Davey, ¶ 14).

       78.      Following her communication with Nurse Wollert, Nurse Davey called

Sheriff Joseph Konrath and asked if he would follow up with Amyiah Cohoon regarding

her social media postings on having COVID-19. (Dec. of Davey, ¶ 15; Dec. of Konrath, ¶

3).

       79.      Nurse Davey told the Sheriff the County has not had any confirmed

COVID-19 cases to date, yet Amyiah Cohoon was still posting she had the virus and had

been treated for it, which was causing a disturbance within the community, including

unfounded panic and fear. (Dec. of Davey, ¶ 15).



                                           12
       80.       Nurse Davey’s intent in requesting the Sheriff to follow up with Amyiah

Cohoon was to hopefully have the social media postings voluntarily taken down. (Dec. of

Davey, ¶ 16).

       81.       Nurse Davey sent Sheriff Konrath an email showing a recent social media

post made by Ms. Cohoon in which Ms. Cohoon stated as follows: “I am finally home

after being hospitalized for a day and a half. I am still om (sic) breathing treatment but

have beaten the corona virus. Stay home and be safe” (Dec. of Konrath, ¶ 4.)

       82.       Sheriff Konrath understood from Nurse Davey that this post had been

made after Ms. Cohoon returned from the UW Hospital and after she tested negative for

COVID-19. (Dec. of Konrath, ¶ 5.)

       83.       Nurse Davey also advised Sheriff Konrath that this social media post was

creating unfounded concern, disturbance, and panic amongst the parents and students

who had been on the same high school band trip to Florida, among the Westfield School

District, in other individuals who had contact with those on the trip, and even from

people who had simply seen the posting. (Dec. of Konrath, ¶ 6.)

       84.       Sheriff Konrath was advised that the Marquette County Health

Department also received several calls from community residents who were disturbed

and inquiring about this posting and whether Ms. Cohoon had tested positive for COVID-

19. (Dec. of Konrath, ¶ 6.)

       85.       These calls to the Health Department were negatively impacting the

already-strained resources of the Marquette County Health Department. (Dec. of

Konrath, ¶ 6.)




                                            13
       86.       Sheriff Konrath was also advised that school officials also were forced to

respond to repeated inquiries related to this social media post. (Dec. of Konrath, ¶ 6.)

       87.       Ms. Cohoon’s social media post was concerning to Sheriff Konrath as

well, because it appeared to convey false information, given the negative test result as

described to the Sheriff by the County Health Department. (Dec. of Konrath, ¶ 7.)

       88.       It was also concerning because it was causing panic, concern, and

disturbance with community members who may have had contact with Ms. Cohoon or

others on the class field trip. (Dec. of Konrath, ¶ 7.)

       89.       It was the Sheriff’s understanding that these individuals understandably

expressed concern over whether they potentially had COVID-19 in light of being in

contact with Ms. Cohoon on the school trip and were worried whether they needed to be

tested and whether they needed to call off of work and self-isolate away from other

family members. (Dec. of Konrath, ¶ 7.)

       90.       Given the panic, concern, and disturbance within the community created

by this social media post, and in light of the fact Ms. Cohoon actually tested negative for

COVID-19, Nurse Davey requested that the Sheriff’s Department talk to the Cohoon

family to see if Ms. Cohoon would agree to remove the social media post in which she

stated she had beaten COVID-19. (Dec. of Konrath. ¶ 8.)

       91.       Shortly after speaking with Nurse Davey, Sheriff Konrath spoke with

Patrol Sergeant Klump, who was on duty at the time. (Dec. of Konrath, ¶ 9; Dec. of

Klump, ¶ 3-4.)

       92.       Sheriff Konrath relayed to Sergeant Klump that Ms. Cohoon had made a

post on social media in which she reported that she had beat COVID-19, but the



                                              14
Marquette County Health Department had advised that Ms. Cohoon tested negative.

(Dec. of Konrath, ¶ 9; Dec. of Klump, ¶ 4, Ex. 3.)

       93.     Sheriff Konrath also relayed to Sergeant Klump that such posting was

concerning as it was conveying false information given the negative result and it was now

creating a disturbance, panic, and unfounded concerns with the parents and students in

the Westfield School District, the Marquette County Health Department, and other

County residents. (Dec. of Konrath, ¶ 9; Dec. of Klump, ¶ 4.)

       94.     Sheriff Konrath explained to Sergeant Klump that both the Marquette

County Health Department and the school district were having their resources depleted

due to the need to attempt to respond to all of the inquiries related to the inaccurate social

media post. (Dec. of Konrath, ¶ 9.)

       95.     Sheriff Konrath forwarded to Sergeant Klump the email of the social

media post and requested that Sergeant Klump respond to the Cohoon residence, make

contact with the Cohoon family, and inquire whether Ms. Cohoon would voluntarily

remove the social media post stating that she had beat COVID-19. (Dec. of Konrath, ¶¶

9-10; Dec. of Klump, ¶ 4.)

       96.     If Ms. Cohoon would not agree to remove the social media post

voluntarily, Sheriff Konrath mentioned to Sergeant Klump that the Sheriff’s Department

could proceed with several options. (Dec. of Konrath, ¶ 11; Dec. of Klump, ¶ 5.)

       97.     Sheriff Konrath discussed with Sergeant Klump that there would be a

wide range of options if Ms. Cohoon refused to remove the post, including a referral for

Disorderly Conduct, working with the Health Department, and contacting Facebook to

see if the posting could be removed. (Dec. of Konrath, ¶ 11.)



                                             15
       98.    Sheriff Konrath never directed Sergeant Klump to arrest or issue a

disorderly conduct ticket to Ms. Cohoon if she did not agree to voluntarily remove the

posting. (Dec. of Konrath, ¶ 11.)

       99.    Rather, if Ms. Cohoon refused to take the social media post down, Patrol

Sergeant Klump would assess the situation further. (Dec. of Konrath, ¶ 11; Dec. of

Klump, ¶ 5, 24.)

       100.   Sergeant Klump would contact Sheriff Konrath before he proceeded with

any further action, particularly the issuance of a citation or making a referral for

disorderly conduct. (Dec. of Konrath, ¶ 11; Dec. of Klump, ¶ 5, 24.)

       101.   The law enforcement contact at the Cohoon home on March 27, 2020 was

the subject of both an audio and video recording. (See generally, Dec. of Warren ¶ 2-4,

Ex. 2; Dec of Klump, ¶ 7.)

       102.   Upon arriving at the Cohoon home, Sergeant Klump requested to speak to

Amyiah Cohoon’s father. Mr. Richard Cohoon came to the door and then stepped outside

to speak with Patrol Sergeant Klump, closing the front door behind him while Ms.

Cohoon remained in the home. (Dec. of Klump, ¶ 6-9; Ex. 2.)

       103.   Sergeant Klump initially asked Mr. Cohoon questions about his daughter,

her school trip, about whether she thought she had COVID-19, and whether she had been

tested. (Dec. of Klump, ¶ 10; Ex. 2.)

       104.   Mr. Cohoon began to explain Ms. Cohoon’s hospital course and offered to

show Sergeant Klump a copy of records from Ms. Cohoon’s emergency room visit on

March 22, 2020. Mr. Cohoon then stepped into the home briefly, presumably to ask Mrs.




                                           16
Cohoon to bring the record outside, and then re-emerged from the house and indicated

that Mrs. Cohoon would bring the hospital record. (Dec. of Klump, ¶ 11; Ex. 2.)

        105.    Shortly thereafter, Mrs. Cohoon provided Patrol Sergeant Klump with a

Divine Savior record from March 22, 2020, which he reviewed. When provided these

records by the Cohoons, Patrol Sergeant Klump never said anything remotely similar to

the allegation contained in the Complaint that he stated that he “was not there to gather

information, just to complete Sheriff Konrath’s orders.” (Dec. of Klump, ¶ 12; Ex. 2.)

        106.    Rather, Mr. Cohoon described Ms. Cohoon’s medical history over the

course of the last week. This included information confirming Ms. Cohoon had been

tested for COVID-19 at the UW Children’s Hospital on March 25, 2020 and that the test

came back negative on the morning of March 26, 2020. (Dec. of Klump, ¶ 13; Ex. 2.)

        107.    Mr. Cohoon confirmed the negative test a second time during their

conversation. (Dec. of Klump, ¶ 13.)

        108.    At approximately 19:02:51 in the video, for the first time, Sergeant Klump

explained the reason he was there: to discuss Ms. Cohoon’s social media 1 post in which

she stated she had “beaten COVID-19,” even though she had in fact tested negative.

(Dec. of Klump, ¶ 14; Ex. 2.)

        109.    Sergeant Klump relayed to Mr. and Mrs. Cohoon that this post was

causing many issues with students and parents within the school district and showed Mr.

Cohoon the screenshot of the post he had received via email from the Sheriff. (Dec. of

Klump, ¶ 14; Ex. 2.)




1
 At the time their encounter began, Sergeant Klump believed that the post in question had been made on
Facebook. It was later confirmed that the post had been made on Instagram. (Dec. of Klump, ¶ 15.)

                                                 17
       110.    Sergeant Klump explained to Mr. and Mrs. Cohoon that Sheriff Konrath

had been contacted by the Marquette County Health Department requesting that the

Sheriff’s Department make contact with the Cohoon family and talk to Ms. Cohoon to

see if she would delete her post. (Dec. of Klump, ¶ 15; Ex. 2.)

       111.    Mrs. Cohoon then responded “okay,” which Patrol Sergeant Klump

interpreted as her agreement to take the post down, though he understood that Mrs.

Cohoon may not have been speaking for her daughter, who appeared to have actually

authored the post. (Dec. of Klump, ¶ 16; Ex. 2.)

       112.    At approximately 19:07:05 on the video, Ms. Cohoon stepped outside of

the residence for the first time. (Dec. of Klump, ¶ 17; Ex. 2.)

       113.    Sergeant Klump explained to the Cohoon family that all he was there for

was to figure out what the post was about, seeing that Ms. Cohoon tested negative, and to

see if she would take the post down. (Dec. of Klump, ¶ 17; Ex. 2.)

       114.    In response to Sergeant Klump’s statement, Ms. Cohoon immediately

responded by saying “I’ll do it.” (Dec. of Klump, ¶ 17; Ex. 2.)

       115.    Sergeant Klump took Ms. Cohoon’s statement to be a voluntary

willingness to delete her Instagram post. (Dec. of Klump, ¶ 17.)

       116.    At approximately 19:08:24 in the video, Sergeant Klump spoke directly to

Ms. Cohoon further explaining the situation and why he was there. He informed Ms.

Cohoon that with her being in Florida with other parents and students, there was concern

about her stating she had COVID-19 and that these parents and students were never

notified. (Dec. of Klump, ¶ 18; Ex. 2.)




                                             18
       117.     After additional conversation about Ms. Cohoon’s medical course during

the past week, at approximately 19:10:16 in the video, Patrol Sergeant Klump stated:

“Nonetheless, can we get the post taken down?” (Dec. of Klump, ¶ 19; Ex. 2.)

       118.     In response to his question, both Ms. Cohoon and Mrs. Cohoon

immediately agreed to take down the post, by stating “yes.” (Dec. of Klump, ¶ 19; Ex. 2.)

       119.     Sergeant Klump took Ms. Cohoon’s additional statement to express a

voluntary willingness to delete the Instagram post. (Dec. of Klump, ¶ 19.)

       120.     Up through the point in time that Ms. Cohoon twice indicated an

agreement that she would remove the Instagram post, Sergeant Klump never suggested,

insinuated or threatened that anyone could face arrest or any other adverse law

enforcement action if there was not an agreement to remove the Instagram post. (Dec. of

Klump, ¶ 20.)

       121.     At approximately 19:10:47 of the video, Ms. Cohoon walked inside of the

residence, outside of Patrol Sergeant Klump’s presence, and closed the door behind her.

(Dec. of Klump, ¶ 21; Ex. 2.)

       122.     While Ms. Cohoon was outside of Patrol Sergeant Klump’s presence and

after Ms. Cohoon had already twice indicated that she would remove the Instagram post,

at approximately 19:10:48 of the video, Sergeant Klump did state to Mr. Cohoon:

“Richard, I don’t want to go this far, it was as simple as me coming out here and just

getting the post taken down and walking away.” (Dec. of Klump, ¶ 22; Ex. 2.)

       123.     After Ms. Cohoon agreed to take down the post and while Ms. Cohoon

was inside of her home, presumably to take down the post, Sergeant Klump did tell Mr.

Cohoon the potential for disorderly conduct due to the fact that the post was causing a



                                           19
disturbance to the public by posting that their daughter was positive for COVID-19 and

the other parents were upset over this post. (Dec. of Klump, ¶ 22; Ex. 2.)

       124.    It was only after Ms. Cohoon had already twice agreed to remove the

social media post that Sergeant Klump made any statement about the potential for

disorderly conduct and arrest. (Dec. of Klump, ¶ 23; Ex. 2.)

       125.    When Sergeant Klump made these statements about disorderly conduct

and arrest, Ms. Cohoon was not present, but rather, was inside the home with the door

closed. (Dec. of Klump, ¶ 23; Ex. 2.)

       126.    Sergeant Klump did not have a plan to immediately issue any citations or

make any referrals for disorderly conduct or arrests at that time, even if Ms. Cohoon

would not agree to voluntarily remove the posts. (Dec. of Klump, ¶ 24.)

       127.    Sergeant Klump had previously discussed with Sheriff Konrath that there

were a wide range of options if Ms. Cohoon refused to voluntarily remove the post.

While this potentially included disorderly conduct, it also included working with the

County Health Department to take other actions or potentially contacting the social media

platform. (Dec. of Klump, ¶ 24.)

       128.    If Ms. Cohoon refused to take the social media post down, Sergeant

Klump would have further evaluated the situtation and discussed the situation with

Sheriff Konrath before proceeding with any of the options, including issuance of

disorderly conduct citations or arrest for disorderly conduct. (Dec. of Klump, ¶ 24.)

       129.    At approximately 19:11:25 of the video, Mrs. Cohoon partially entered the

home, presumably to check with Ms. Cohoon inside, and then Mrs. Cohoon stated to




                                            20
Sergeant Klump, “she [Ms. Cohoon] is taking it down now.” (Dec. of Klump, ¶ 25; Ex.

2.)

       130.   Mr. Cohoon re-emerged from the residence and stated that if the post was

not there anymore, it should not show up on the phone. (Dec. of Klump, ¶ 26-27; Ex. 2.)

       131.   Sergeant Klump got the impression that Mr. Cohoon had believed and

expected that the post was already removed but suggested to Sergeant Klump that he look

at his phone. (Dec. of Klump, ¶ 27.)

       132.   Mr. Cohoon then appeared to obtain his own phone to check to verify that

the post was removed. (Dec. of Klump, ¶ 27; Ex. 2.)

       133.   Mr. Cohoon then stated to Sergeant Klump: “I kinda understand where

you are coming from, like I said, we are failing to understand each other.” (Dec. of

Klump, ¶ 28; Ex. 2.)

       134.   At approximately 19:18:44 of the video, Ms. Cohoon re-emerged from the

house with her phone in hand and reported to Sergeant Klump that the social media post

had been completely taken down. Ms. Cohoon then proceeded to show Patrol Sergeant

Klump her phone confirming that the post had been deleted. (Dec. of Klump, ¶ 29; Ex.

2.)

       135.   Sergeant Klump told Ms. Cohoon that he appreciated her taking the social

media post down and she responded “of course.” (Dec. of Klump, ¶ 30; Ex. 2.)

       136.   At no time did Patrol Sergeant Klump ever state or threaten Ms. Cohoon

that if she did not take down the social media post, he would arrest her or issue her a

disorderly conduct citation. In fact, he never made any threat or other statements to Ms.




                                           21
Cohoon or in her presence that suggested or referenced arrest or disorderly conduct.

(Dec. of Klump, ¶ 31; Ex. 2.)

       137.    Sergeant Klump never told Ms. Cohoon that if she did not remove the

social media post, he had direct orders from the Sheriff to issue citations for disorderly

conduct and taking people to jail. (Dec. of Klump, ¶ 32-34; Ex. 2.)

       138.    At no time did Mr. Cohoon bring Ms. Cohoon outside and explain to Ms.

Cohoon that she did not have to delete her post, that he would not delete it if it were his

post but that she could decide for herself. (Dec. of Klump, ¶ 33; Ex. 2.)

       139.    All of Sergeant Klump’s interactions with the Cohoon family on March

27, 2020 were professional, and he neither raised his voice nor ever threatened Ms.

Cohoon with arrest. (Dec. of Klump, ¶ 35; Ex. 2.)

       140.    It was Sergeant Klump’s intention to speak with Ms. Cohoon to explain

the negative impact her post was having with the hope that she would voluntarily remove

the post as requested by the County’s Health Department. (Dec. of Klump, ¶ 36.)

       141.    Sergeant Klump had significant concerns over this social media post,

which was already causing an unfounded concern, a disturbance and panic with parents,

students, the County Health Department and other County residents and could continue to

cause further panic in the community. (Dec. of Klump, ¶ 36.)

       142.    Ms. Cohoon’s social media post, which was believed to be inaccurate, not

only tended to cause or provoke a disturbance, but actually did cause a disturbance in the

community. (Dec. of Popp, ¶ 8-12; Dec. of Kraft, ¶ 7, 10-13; Dec. of LaFave, ¶ 7, 10-12;

Dec. of Ezell, ¶ 8, 10-13.)




                                            22
        143.    Mr. Cohoon has continued to voice his opinions and thoughts about his

daughter’s diagnosis and the encounter with the Marquette County Sheriff’s Department.

(Dec. of Mills, ¶ 3, Ex. 6.)

        144.    On March 28, 2020, Mr. Cohoon posted on Facebook about the

conversation with Sergeant Klump. In a lengthy posting, Mr. Cohoon relayed his version

of what took place and encouraged all to share his post by stating “SHARE THE HELL

OUT OF IT.” (Dec. of Mills, ¶ 3, Ex. 6.)

        145.    Mr. Cohoon continued to post about the incident by referencing a

photograph of Ms. Cohoon in the hospital and asserting that the Sheriff and School

Administrator “forced Amyiah to remove by threats of arrest and disorderly conduct

citations.” (Dec. of Mills, ¶ 3, Ex. 6.)

        146.    The highly contagious novel coronavirus with which Ms. Cohoon

publically claimed to be afflicted had already resulted in the World Health Organization

declaring a public health emergency, declarations of a public health emergency by

multiple states including Florida and Wisconsin, a proclamation of a national emergency

by the President of the United States, and the closure of all public and private schools in

the State of Wisconsin. (Dec. of Mills, ¶ 2, Ex. 5.)

        147.    As of March 23, 2020, positive cases of COVID-19 in the United States

had risen 119% in the previous 72 hours and five Wisconsinites had already died. (Dec.

of Mills, ¶ 2, Ex. 5.)

        148.    There was and still is no known cure or vaccine for COVID-19. (Dec. of

Mills, ¶ 2, Ex. 5.)




                                             23
Dated this 24th day of April, 2020.

                                       By:   s/ Sara C. Mills
                                             SAMUEL C. HALL, JR.
                                             State Bar No.: 1045476
                                             SARA C. MILLS
                                             State Bar No.: 1029470
                                             CRIVELLO CARLSON, S.C.
                                             Attorneys for Defendants, Joseph
                                             Konrath and Cameron Klump
                                             710 N. Plankinton Avenue
                                             Milwaukee, WI 53203
                                             Telephone: 414.271.7722
                                             Fax: 414.271.4438
                                             Email: shall@crivellocarlson.com
                                                     smills@crivellocarlson.com




                                      24
